IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                          Assigned on Brief December 4, 2012

        THOMAS GRIGSBY ET AL. v. W. ARLEN HARRIS, SR. ET AL.

                 Appeal from the Chancery Court for Hickman County
                      No. 08-921C    Timothy L. Easter, Judge


               No. M2012-00370-COA-R3-CV - Filed December 12, 2012


The parties, owners of adjoining rural property in Hickman County who shared a single
driveway that was used as access to their respective properties, filed competing pleadings to
establish the common boundary line and to quiet title. On the day of trial, the parties
announced their agreement to settle the dispute; the agreement was read in open court,
counsel for both parties acknowledged their client’s consent to the settlement as read, and
a diagram of the new boundary line was made an exhibit to the transcript of the evidence.
The court approved the parties’s settlement in open court; however, before the judgment
could be entered, Plaintiffs’ withdrew their consent to the settlement. Over Plaintiffs’
objections, the trial court entered judgment based upon the settlement announced in open
court. Plaintiffs filed a Tennessee Rule of Civil Procedure Rule 60.02 motion to set aside the
judgment. The trial court denied the motion. In this appeal, Plaintiffs contend the trial court
abused its discretion in failing to allow Plaintiffs’ to withdraw from the agreement or,
alternatively, in failing to conduct a hearing on the issue of whether or not Plaintiffs were
bound by the agreement. Finding no error, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

F RANK G. C LEMENT, JR., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, JJ., joined.

Thomas F. Bloom, Nashville, Tennessee, for the appellants, Thomas Grigsby, and wife,
Symiria Grigsby.

Michael D. Cox, Columbia, Tennessee, for the appellees, W. Arlen Harris Sr., and wife,
Janice Harris.
                                           OPINION

        Thomas Grigsby and Symiria Grigsby (“Plaintiffs”) filed a petition to Establish
Boundary Line, Quiet Title, for Injunctive Relief and Damages on January 25, 2008. In their
Petition, Plaintiffs alleged that W. Arlen Harris Sr. and Janice Harris (“Defendants”) were
adjoining landowners and that a single driveway had been used by both parties as access to
their respective properties. Plaintiffs asserted that, based upon a survey of their property,
there was a dispute as to the boundary line between the two properties that involved, among
other things, the driveway.

        Defendants filed an Answer and Counter-Complaint on March 18, 2008, asserting
they had use of the driveway by an Easement by Prescription. By way of the Counter-
Complaint, Defendants asserted they had acquired their property in 1977 and that their use
of the driveway had been exclusive, actual, continuous, open and notorious since that time.

        Plaintiffs’ attorney moved to withdraw on June 7, 2010 and leave was granted.
Plaintiffs’ new counsel filed a Notice of Appearance on August 20, 2010. The case was set
to be tried on September 1, 2011.

        On the morning of the trial, September 1, 2011, the attorneys announced that the
parties were very close to a settlement, which involved a partial land swap, and asked for a
short recess to complete the details. The court agreed and thirty minutes later, after further
discussions, the parties, with their counsel, returned to the courtroom to announce the
settlement in open court. Plaintiffs’ attorney announced the agreement to the court:

              . . . [Defendants’ attorney] and I have been able to get our parties to
       reach an agreement to do a land swap on the front end of the property and the
       back end of the property.

              We would respectfully like to ask this Court to give us a status
       conference to make sure that the settlement agreement has been executed, as
       well as the deeds, and that these property swaps are equal and that the clients
       are very comfortable with the swaps, and the surveys that have been taken care
       of and the deeds that will be taken care of so they can convey the property to
       each other properly.

Defendants’ attorney then addressed the court to state the specific terms of the agreement.

       Just for clarification purposes, I would like to submit to the court reporter - it’s
       a diagram of our agreement. It’s not to scale, but it’s a volunteer survey that

                                               -2-
       we’ve been using to discuss this. What [Plaintiffs] will receive is in blue and
       what [Defendants] will receive is in red.
       ...

       And this will be the terms of our agreement, subject to a new survey that the
       parties will split equally.

       Plaintiffs’ attorney advised the court that her clients agreed with this statement and
the unofficial survey was marked as Exhibit 1.

       On September 20, 2011, Defendants submitted a proposed order to Plaintiffs’ attorney
that incorporated the “agreement.” On September 23, 2011, Plaintiffs’ attorney filed a
Motion to Withdraw as Counsel, citing communication problems with her clients. Defendants
opposed the motion to withdraw, requesting that the motion be delayed until the order
incorporating the September 1, 2011 settlement agreement was entered by the Court. The
court did not grant Plaintiff’s counsel leave to withdraw.

        On October 3, 2011, Defendants filed a Motion to Enforce Settlement Agreement and,
on October 11, 2011, the court entered the order submitted by Defendants. The order stated
that the court approved the settlement reached by the parties and that the matter would be
reviewed on November 22, 2011 to ensure that all necessary documentation had been
completed. Plaintiffs’ attorney was allowed to withdraw at that time.

       On October 31, 2011, Plaintiffs, filed a pro se, hand-written motion erroneously titled
Motion to Enforce Settlement Agreement in which Plaintiffs asserted that they
misunderstood the amount of land that they were giving away and that land swap deprives
them of their only means of access; to wit, the driveway, to their property. Plaintiffs
requested a continuance of the November 22, 2011 hearing and indicated that “if (we) could
come up with a good cause, we will go along with it.” Defendants opposed the motion,
arguing there was no reason to delay the November 22, 2011 hearing. It appears the motion
was denied because the hearing was held as scheduled.

       On November 22, 2011, Plaintiffs’ prior attorney, who had withdrawn from the case
because of inability to communicate with her client, filed another Notice of Appearance. On
the same date, the court conducted a hearing and approved the formal survey that reflected
the land swap stated at the September 1 hearing. The court entered the order on December
19, 2011.

       On January 18, 2012, Plaintiffs filed a second pro se hand-written motion this time
asking for relief from the judgment, stating only that “(a) new driveway; as deep as it is we

                                             -3-
will have problem with it forever.” The court denied the motion on January 24, 2012. This
appeal followed.

                                         A NALYSIS

       Plaintiffs assert the trial court erred by entering judgment based upon the parties’
agreement because Plaintiffs withdrew their consent before the judgment was entered. They
also assert it was error to deny their Tennessee Rule of Civil Procedure 60.02 motion to set
aside the judgment that, they contend, was erroneously entered. We respectfully disagree
with both assertions.

        Plaintiffs rely on the case of Harbour v. Brown for Ulrich, 732 S.W.2d 598 (Tenn.
1987) to assert that the trial court should not have entered the agreed order after they
withdrew their consent prior to its entry. In Harbour, the Supreme Court reversed a judgment
based on a compromise agreement because the trial court was aware, prior to the entry of the
order, that the defendant had withdrawn his consent to the settlement agreement. The Court
stated in that case,

       [T]he resolution of disputes by agreement of the parties is to be encouraged.
       But a valid consent judgment can not be entered by a court when one party
       withdraws his consent and this fact is communicated to the court prior to entry
       of the judgment.

Harbour, 732 S.W.2d at 599.

        Defendants, however, assert that REM Enters. v. Frye, 937 S.W.2d 920 (Tenn. Ct.
App. 1996), carved out an exception to the seemingly absolute rule in Harbour. The
defendant in Frye withdrew his consent to the settlement agreement before the judgment on
the agreement was entered. Although the defendant relied upon Harbour in making its
argument, this court distinguished the two cases and held that the settlement agreement as
announced in open court was binding on the parties. Id. at 922. The distinguishing factor was
that the parties in Harbour had announced to the court that they had reached a settlement but
the terms of the settlement were not read in court or made a part of the technical record.
Conversely, in Frye the terms of the agreement were read in open court, the parties expressed
their consent to the judge in open court, and the trial judge approved the settlement. Based
upon these circumstances, we held this to be a sufficient predicate for the entry of the
judgment, notwithstanding the defendant’s subsequent withdrawal of his consent to the
settlement.




                                             -4-
       The general rule as to the requirements for entry of a consent judgment, is set out in
49 C.J.S. Judgments § 174(b) and quoted in both Harbour and Frye:

       The power of the court to render a judgment by consent is dependent on the
       existence of the consent of the parties at the time the agreement receives the
       sanction of the court or is rendered and promulgated as a judgment.

Frye, 937 S.W.2d at 921.1

        Following the evolution of the above legal principles, Tennessee Courts now
uniformly hold that if the terms of a settlement are announced to the court or memorialized
in a signed, enforceable contract, a judgment may be entered thereon, even if one party later
repudiates. In re Estate of Creswell, 238 S.W.3d 263, 268 (Tenn. Ct. App. 2007).

        The settlement agreement was expressly stated in open court, which is memorialized
in a verbatim transcript and a rough boundary line survey that was made an exhibit. Further
the parties consented to the agreement as announced and the court approved the settlement
in court on September 1, 2011. For the foregoing reasons, we find no error with the entry of
judgment based upon the above facts, notwithstanding Plaintiffs’ repudiation of the
settlement agreement prior to entry of the judgment.

                                             I N C ONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs of
appeal assessed against the appellants.


                                                               ______________________________
                                                               FRANK G. CLEMENT, JR., JUDGE


       1
           As the court explained in Frye:

       The disjunctive “or” in the above quote indicates that while simultaneous agreement by the
       parties and the court is a necessary prerequisite for a valid agreed order, that agreement may
       adequately manifest itself when the parties are before the court, even if a valid judgment has
       not yet been entered. The appellee contends that the agreement in the present case received
       the sanction of the court when the chancellor was called back to the bench, heard the terms
       of the agreement, ascertained the parties’ consent by questioning them, and announced his
       approval.

Frye, 27 S.W.3d at 538.

                                                    -5-